Title: William Wirt to Thomas Jefferson, 10 April 1811
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir
            Richmond.
          April 10. 1811.
          
          I have your favors by the last mail and will attend to them with much pleasure. If any thing could be done for Colo. D. here, it would be by shewing the copy of your letter to him. I shall retain it for another mail that I may recieve your directions as to making use of it or not. You may rely upon it that D.’s name has no magic in it here: he is considered as the foe of Mr Madison.  And the republicans, here, have no sympathy with any man who carries opposition colours, whether federalist, quid, or tertium quid. The distinction which you make between the past fidelity and present aberration of The Aurora is just, liberal and magnanimous—and the sentiment might perhaps be spread by the contagion of your letter. I have made one experiment to day without it—the answer was that D. could not want friends since his alliance with the Smiths. By the next mail I shall have satisfied myself conclusively as to the possibility of my doing any thing without the aid of your letter—
          
            With respectful affection, your friend & svt
            
          Wm Wirt
          
        